BAUER, Chief Judge,
dissenting.
I join Judge Flaum’s dissent and write only to suggest that the analysis in Judge Cudahy’s dissent does not represent my view of the matter. The dimensions of the problem which my Brother Cudahy thinks may have escaped the attention of the majority and minority on the issue are ones I frankly prefer to miss. I do not believe that a recognition of a “white” or “black” party by a judicial decision is necessary, nor do I think that it is true.
I think it unfortunate that voting proceeds along racial lines all too frequently, but voting has frequently been based on ethnic appeals; I don’t doubt that people have voted for Irish candidates, Italian candidates and German or Polish candidates just because of that national identity (or voted against such candidates for the same reason). But that has not prompted the courts or law to recognize an “Irish” party or “Polish” party and designate one or the other as the winner or loser and ascribe the party patronage policy to be based on the ethnic identity of the winner.
The candidates were all members of organized and recognized political parties; indeed, the successful candidates for mayor, black and white, were all members of exactly the same party.